DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/04/2020, 01/14/2021 and 09/23/2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiu et al. (US 20110241943).
Shiu et al. disclose;
Regarding claim 13:

Regarding claim 14:
a plurality of antennas (14) are arranged along an outer edge of a circuit board (12) on which the transmission/reception processor (22) is disposed.
Regarding claim 15:
the plurality of antennas (14) are positioned on a same plane as the transmission/reception processor (22; Para. 0045, Lines 1-9). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (US Pat. 2972147) in view of Shiu et al. (US 20110241943).
Regarding claim 1:
Wilkinson disclose (in Fig. 1) a vertical polarization antenna (defined by 10, 12, 14, 16, 18, 20, 22 and 24) having an aperture (12, defined by the opening surrounded by 14 and 16), is configured to radiate vertically polarized wave (Col. 2, Lines 55-62) through the aperture (12, defined by the opening surrounded by 14 and 16); and a cavity structure (18) coupled to a rear side (20) of an aperture antenna (22).
Wilkinson is silent on that the aperture antenna, which is a flat conductor plate and the aperture having a shape bent along a bending line extending in a lengthwise direction of the aperture antenna.
Shiu et al. disclose an aperture antenna (defined by the opening formed by walls 34 and 36), which is a flat conductor plate (30; Para. 0046, Lines 11-12) having an aperture (defined by area, 32), through the aperture (defined by area, 32), the aperture (defined by area, 32) having a shape bent along a bending line (See Figs. 3-4) extending in a lengthwise direction of the aperture antenna (defined by the opening formed by walls 34 and 36); and a cavity structure (26) coupled to a rear side (26D) of the aperture antenna (defined by the opening formed by walls 34 and 36).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the bent along a bending line extending in a lengthwise direction of the aperture antenna as taught by Shiu et al. into the cavity antenna device of Wilkinson for the benefit of blocking radio-frequency interference in the antenna cavity block and directing radio-frequency signals in desired directions (Para. 0004, Lines 6-8; Para. 0041, Lines 1-8).
Regarding claim 2:
	Wilkinson discloses the cavity structure (18) is configured to block propagation of rearward radiation through the aperture (12). 
	Regarding claim 3:
	Wilkinson discloses the cavity structure (18) is configured to cause the rearward radiation through the aperture (12) to resonate within a cavity formed by the cavity structure (18) so as to be coupled to forward radiation through the aperture (12; Col. 2, Lines 55-62).
	Regarding claim 7:
	Wilkinson is silent on that the aperture includes a top surface and a side surface with reference to the bending line, and the top surface of the aperture has a width larger than a width of the side surface of the aperture.
	Shiu et al. disclose (in Figs. 3 and 4) the aperture (defined by area, 32) includes a top surface (34) and a side surface (36) with reference to the bending line (See Figs.), and the top surface (34) of the aperture (defined by area, 32) has a width larger than a width of the side surface (36) of the aperture (defined by area, 32).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the bent along a bending line of the aperture antenna as taught by Shiu et al. into the cavity antenna device of Wilkinson for the benefit of blocking radio-frequency interference in the antenna cavity block and directing radio-frequency signals in desired directions (Para. 0004, Lines 6-8; Para. 0041, Lines 1-8).
	Regarding claim 8:
	Wilkinson is silent on that edges of the side surface of the aperture have an angled shape, and edges of the top surface of the aperture have a curved shape.
	Shiu et al. disclose (in Figs. 3 and 4) edges of the side surface (36) of the aperture (defined by area, 32) have an angled shape, and edges of the top surface (34) of the aperture (defined by area, 32) have a curved shape (Para. 0056, Lines 9-11; Para. 0080, Lines 2-6).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the angled shape aperture antenna as taught by Shiu et al. into the cavity antenna 
	Regarding claim 9:
	Wilkinson is silent on that the aperture includes a top surface and a side surface with reference to the bending line, and the aperture antenna has a resonance frequency that is determined depending on a width of the top surface of the aperture and a length of the aperture.
	Shiu et al. disclose (in Figs. 3 and 4) the aperture (defined by area, 32) includes a top surface (34) and a side surface (36) with reference to the bending line (See Figs.), and the aperture antenna (defined by area, 32) has a resonance frequency that is determined depending on a width of the top surface (34) of the aperture (defined by area, 32) and a length of the aperture (defined by area, 32).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the bent along a bending line of the aperture antenna as taught by Shiu et al. into the cavity antenna device of Wilkinson for the benefit of blocking radio-frequency interference in the antenna cavity block and directing radio-frequency signals in desired directions (Para. 0004, Lines 6-8; Para. 0041, Lines 1-8).
	Regarding claim 10:
	Wilkinson is silent on that the flat conductor plate includes a top surface and a front surface with reference to the bending line, and the cavity structure includes a bottom surface facing the top surface of the flat conductor plate, a rear surface facing the front surface of the flat conductor plate, and side surfaces connected to the bottom surface and the rear surface of the cavity structure and facing each other.
Shiu et al. disclose (in Figs. 3 and 4) flat conductor plate (30) includes a top surface (34) and a front surface (26A) with reference to the bending line (See Figs.), and the cavity structure (26) includes a bottom surface (26D) facing the top surface (34) of the flat conductor plate (30), a rear surface (26B) facing the front surface (26A) of the flat conductor plate (30), and side surfaces (26C) connected to the bottom surface (26D) and the rear surface (26B) of the cavity structure (26) and facing each other (See Figs.).

	Regarding claim 11:
	Wilkinson discloses (in Fig. 1) each of the bottom surface (defined by 20), the rear surface (18), and the side surfaces (14 and 16) has a planar shape (See Fig. 1).
	Regarding claim 12:
	Wilkinson discloses (in Fig. 1) the cavity structure (18) has a length (0.9 λ) and a width (0.33 λ) that make a resonance frequency within the cavity equal to a resonance frequency of the aperture antenna (Col. 2, Lines 23-29).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (US Pat. 2972147) in view of Shiu et al. (US 20110241943) as applied to claim 1 and further in view of Irci et al. (US 20140361931).
Regarding claim 4:
Wilkinson as modified is silent on that the aperture includes a top surface and a side surface with reference to the bending line, and the aperture antenna includes a power feeder in a center area of the top surface of the aperture.
Irci et al. disclose (in Fig. 16) the aperture (64) includes a top surface (defined by 94) and a side surface with reference to the bending line (See Fig.), and the aperture antenna (68) includes a power feeder (140) in a center area of the top surface of the aperture (64).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the power feeder in a center area taught by Irci et al. into the modified device of Wilkinson for the benefit of enhancing antenna efficiency by locating the antenna in a prominent position (Para. 0035, Lines 8-11).
Regarding claim 5:	Wilkinson as modified is silent on that the power feeder includes a power feeding line extending on the flat conductor plate toward the bending line and a converter extending in the lengthwise direction of the aperture.
Irci et al. disclose (Figs. 8 and 16) the power feeder (140) includes a power feeding line (34) extending on the flat conductor plate (80) toward the bending line (See Fig. 8) and a converter (144) extending in the lengthwise direction of the aperture (88).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the power feeding line with a converter as taught by Irci et al. into the modified device of Wilkinson for the benefit of providing impedance matching in the circuit arrangement (Para. 0073, Lines 1-6).
Regarding claim 6:
Wilkinson as modified is silent on that the converter is configured to store electricity applied from the power feeding line and to convert the electricity into a magnetic field.
Irci et al. disclose (Figs. 8 and 16) the converter (144) is configured to store electricity applied from the power feeding line (34) and to convert the electricity into a magnetic field (defined as an adjustable capacitor for storing electricity).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the converter to store electricity as contemplated by Irci et al. into the modified device of Wilkinson for the benefit of providing impedance matching in the circuit arrangement (Para. 0073, Lines 1-6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BI
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845